The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






The following is an examiner’s statement of reasons for allowance:

A) With respect to claim 9:

The prior art of record does not show or fairly suggest a method of calibrating a wearable visualization system that includes steps of:

detecting, with a computer system, an orientation of a wearable visualization device;

capturing, with a camera, an image produced on the display of the wearable device; and 

determining, with the computer system, a master image in response to the detected orientation, wherein said master determined master image is then compared with the captured image, 

as set forth in the context of claim 9.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481